Case 19-11026-BFK        Doc 69   Filed 02/02/21 Entered 02/02/21 11:20:06           Desc Main
                                  Document     Page 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGNIA
                                   ________________
                                      Alexandria    Division

In re: Chanthavy Rattana

                                                        Case No. ______________________
                                                                 19-11026-BFK
                                                        Chapter 13

                             Debtor(s)

                    APPLICATION FOR SUPPLEMENTAL COMPENSATION
                             OF ATTORNEY FOR DEBTOR(S)

      Jeremy C. Huang
      _____________________________       applies for approval and payment of supplemental
compensation (including reimbursement of expenses) as attorney for the debtor in the amount of
$______________.
 470.00

                                                  ________________ through 2/18/2021
1. The period covered by this application is from 1/4/2021                 ________________.

                          1350.00
2. Fees in the amount of $____________ having previously been paid by the debtor(s) or approved
for payment through the plan.

3. The attorneys and paralegals who provided services for which compensation is requested are
as follows:


      Name of Attorney or     Attorney    Years in Hourly     Hours    Total
      Paralegal               ? (y/n)     Practice Rate                Fees
     Jeremy C. Huang             y         12      350         1.2    400




4. A summary of the services for which compensation is requested is as follows:


      Description of Services Rendered Date of Service Attorney Paralegal Total fees
                                                       hours    hours
     Post-confirmation modification    1/4/2021        0.6                250
     Defense of MTD                    1/4/2021        0.6                150




                                    20.00
5. Fees and costs in the amount of $____________ have been written off in the exercise of
billing discretion
Case 19-11026-BFK           Doc 69    Filed 02/02/21 Entered 02/02/21 11:20:06              Desc Main
                                      Document     Page 2 of 2



            have
6. Charges _________   (have/have not) been included for preparation and noticing of the fee
application and any court appearances related to the application. (If included, the amount
              70
requested is $_________.)

7. Detailed time records and records of actual and necessary expenses are attached as Exhibit A.


                                                               /s/ Jeremy C. Huang
                                                               _______________________________
                                                               Signature of applicant

                                                               Name, address, and telephone number:
                                                               Jeremy Huang
                                                               _______________________________
                                                               10615 Judicial Dr., Suite 102
                                                               _______________________________
                                                               Fairfax, VA 22030
                                                               _______________________________
                                                               703-755-0214
                                                               _______________________________

                                           Certificate of Service

                                    2nd day of __________,
         I certify that I have this ____         February      20__,
                                                                 21 transmitted a true copy of the
     foregoing application electronically through the Court’s CM/ECF system or by mail to the
     Debtor(s), Chapter 13 trustee, the United States trustee if other than by the electronic means,
     and to all creditors and parties in interest on the mailing matrix maintained by the clerk of court,
     a copy of which is attached.

                                                               /s/ Jeremy C. Huang
                                                               _______________________________




[ver. 08/01/14]
